United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 22, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30286
                         Summary Calendar



RICKY SEABERRY,

                                    Plaintiff-Appellant,

versus

RICHARD STALDER; VENETIA MICHAEL;
ROBERT DUNN; ORLANDO BEENE,

                                    Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
                      USDC No. 5:04-CV-1875
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Ricky Seaberry, Louisiana prisoner # 131369, moves for leave

to proceed in forma pauperis (“IFP”) on appeal following the

district court’s denial of IFP and order that he pay the filing

fee because he is barred by the three strikes provision of 28

U.S.C. § 1915(g).   Seaberry alleges that he faces an imminent

threat of serious physical injury because a fellow inmate

assaulted him as a result of a prison policy of double-bunking

inmates who are on DD/extended lock-down.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30286
                                -2-

     Seaberry fails to meet the showing required to avoid

application of the three strikes bar under 28 U.S.C. § 1915(g).

See Banos v. O’Guin, 144 F.3d 883, 884-85 (5th Cir. 1998).      His

motion to proceed IFP is DENIED.   Because the district court

properly applied 28 U.S.C. § 1915(g), Seaberry’s appeal is

without merit and is DISMISSED.    See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     IFP MOTION DENIED; APPEAL DISMISSED.